


110 HR 5860 IH: To increase the average fuel economy of light-duty

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5860
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase the average fuel economy of light-duty
		  vehicles in the Federal fleet.
	
	
		1.Increased average fuel
			 economy of the Federal fleetSection 32917(b)(1) of title 49, United
			 States Code, is amended by striking at least the greater of— and
			 all that follows and inserting
			
				at
			 least—(A)27.5 miles per gallon for the year
				beginning on January 1, 2009; and
				(B)for the year
				beginning January 1, 2010, and each year thereafter, the fuel economy required
				for the previous year increased by at least 2 miles per gallon, until a
				requirement of 40 miles per gallon is
				reached.
				.
		
